DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-19 and 21 are pending in the case. Claims 1, 11, and 21 are independent claims. Claim 20 has been cancelled. Claim 21 is a new claim.
Acknowledgement is made of Applicant’s claim for foreign priority with Chinese application CN202010241502.9 filed 03/31/2020.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recites “the use of interactive animation” but should recite “a use of interactive animation”. Claim 11 is objected to for the same reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-4, 7-9, 11-14, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastion7 (YouTube video found at https://www.youtube.com/watch?v=U8JHN8-CBc0 6/23/17 titled “True Realistic weather nature live wallpaper 3D HD”, screenshots attached for convenience), in view of Derevyanko (YouTube video found at https://www.youtube.com/watch?v=i56jv-vBsG8 1/25/13 titled “3D Weather for Android”, screenshots updated and attached for convenience).

Regarding claim 1, Bastion7 teaches method for displaying weather elements, applied to a terminal (the terminal is an android device, as supported by video description), comprising:
setting correspondences among the weather elements, touch operations, and weather element change rules (0:02-0:12, 0:50-1:01, 1:02-1:11: see the various correspondences among the weather elements, touch operations, and weather element change rules. Weather elements may include at least two of clouds, rain, sun, snow, and so on. The correspondences are set when the user adjusts the weather element change rules by changing locations viewed);
acquiring a touch operation performed by a user on a display interface of a weather application (0:30-0:34: an exemplary touch operation is performed by a user on a display interface of a weather application, as supported by the video description);

determining a weather element change rule corresponding to the weather element by calling the weather element, the touch operation, and the weather element change rule (0:30-0:34: a weather element change rule is determined by calling the weather element, touch operation, and weather element change rule. The weather element change rule corresponds to how weather is displayed over time at a specified location); and
controlling the weather element displayed on the weather application display interface to dynamically change in a three-dimensional interactive interface of the terminal, according to the determined weather element change rule, based on the user’s touch operation, to realize the use of interactive animation to display the weather elements in the three-dimensional interactive interface (0:30-0:34: the weather element/cloud element displayed on the weather application display interface of the terminal is controlled to dynamically change according to the weather element change rule based on the touch operation. This realizes the use of interactive animation to display weather elements in the 3D interactive interface, including at least the rain and clouds),
wherein the weather element change rule comprises predetermined rules for controlling display of dynamic effects of the weather elements (0:02-0:12 and 0:30-0:34: weather element change rule comprises predetermined rules as these rules correspond 

Bastion7 does not explicitly teach setting in advance weather element change rules.
Derevyanko teaches setting in advance weather element change rules (0:33-0:48: weather element change rules corresponding to different locations can be set in advance and added to the app. In turn, the user can select, for example, Sivaram or Moscow) (See also 0:15-0:30 for additional examples of display of dynamically changing weather elements in a 3D interactive interface according to the determined weather element change rule and based on the user’s touch operation to realize interactive animation displaying weather elements in a three-dimensional interactive interface. Again, the weather element change rule comprises predetermined rules as they correspond to weather forecast for particular locations, like Vancouver forecasted with rain, sleet, and overcast over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastion7 to incorporate the teachings of Derevyanko and set in advance weather element change rules. Doing so would allow the user to more quickly change between weather element change rules and preclude the user from having to manually input a weather element change rule each time the user would need to alter it.

Regarding claim 2, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 1. Bastion7 further teaches wherein the controlling a weather element displayed on the weather application display interface to dynamically change comprises:
determining a current weather element displayed on the weather application display interface and a current display state, and determining an obtained current touch operation (0:28-0:34: as evident by the movement along the timeline, a current weather element displayed and the current display state are determined. For example, the current weather element is the cloud and the current display state is the cloud in a gray color and automatically moving to the right of the screen at a low speed, as seen in 0:28-0:30. In accordance with the movement, the current touch operation is also determined as seen in 0:30-0:34.);
determining a weather element change rule that matches the current weather element and the current touch operation based on a correspondence among the weather element, the current touch operation, and the weather element change rule (0:30-0:34: a weather element change rule, in this example, involves moving the cloud element to the right at a higher speed as the user drags to the left of the display interface); and
controlling the current display state of the current weather elements to dynamically change in accordance with the weather element change rule (0:28-0:34: for example, the cloud’s display state is changed as its movement speed increases).

Regarding claim 3, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 2. Bastion7 further teaches wherein the current weather element comprises a cloud element (0:28-0:34: the current weather element comprises a cloud element), and the current display state of the cloud element comprises being in a cyclic displacement motion within a specified area of a three-dimensional space and an animation change inside the cloud element (0:28-0:30: the current display state of the cloud element is one in which the cloud element is in a cyclic displacement motion within a specified area of the 3D space.; 0:28-0:34: An animation change occurs inside the cloud element as the cloud moves across the interface); the current touch operation comprises a first gesture operation (0:30-0:34: a first gesture operation corresponds to the user dragging on the display interface of the terminal, which is the android device executing the application); and the weather element change rule comprises changing a movement speed of the cloud element and/or rotating a viewing angle of the cloud element (0:28-0:34: the movement speed of the cloud element is changed); and
the controlling the current display state of the current weather element to dynamically change in accordance with the weather element change rule comprises:
controlling the movement speed of the cloud element to slow down or speed up on the weather application display interface (0:30-0:34: the movement speed of the cloud element correlates to the user’s speed of dragging. For example, movement of the cloud element speeds up if the user drags relatively quick to the cloud’s natural movement).


Derevyanko further teaches controlling global coordinates of the cloud element to rotate an angle in the three-dimensional space to match the first gesture operation based on the first gesture operation (0:17-0:21: the cloud element is rotated at an angle in the 3D space to match the first gesture operation based on the first gesture operaiton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastion7 in view of Derevyanko to incorporate the further teachings of Derevyanko and control global coordinates of the cloud element to rotate an angle in the three-dimensional space to match the first gesture operation based on the first gesture operation. Doing so would more realistically simulate weather and, thus, enhance the user’s perception of weather in three-dimensional space. The ability to rotate an angle in the 3D space, in particular, improves the immersive experience for the user when viewing the weather. This would yield weather image data possessing greater depth and appeal that would enhance interactivity with the weather application.

Regarding claim 4, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 2. Bastion7 further teaches wherein the current weather element comprises a snow element, and the current display state of the snow element comprises moving in a vertical direction in a random area of a three-
Bastion does not explicitly teach the current touch operation comprises a second gesture operation; and the weather element change rule comprises changing a movement speed of the snow element and rotating a viewing angle of the snow element; and the controlling the current display state of the current weather element to dynamically change in accordance with the weather element change rule comprises: controlling the movement speed of the snow element to slow down, and controlling global coordinates of the snow element to rotate an angle in the three-dimensional space to match the second gesture operation, on the weather application display interface.
In another example, Bastion7 teaches the current touch operation comprises a gesture operation (0:30-0:34: a third gesture operation corresponds to the user dragging on the display interface of the terminal, which is the android device executing the application); and the weather element change rule comprises changing a movement speed of the rain element (0:30-0:34: a movement speed of the rain element is changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastion7 in view of Derevyanko to incorporate the teachings of another example of Bastion and, like the gesture with the 
While Bastion7 teaches changing a viewing perspective of the snow element (2:12-2:20: a viewing perspective of the snow element is changed according to a user gesture), Bastion7 does not explicitly teach rotating a viewing angle of the snow element and controlling global coordinates of the snow element to rotate an angle in the three-dimensional space to match the second gesture operation.
Derevyanko further teaches rotating a viewing angle of the snow element and controlling global coordinates of the snow element to rotate an angle in the three-dimensional space to match the second gesture operation (0:43-0:46: a rotation of a viewing angle of the snow element occurs and global coordinates of the snow element are controlled in such a way that an angle is rotated in 3D space, in accordance with the second gesture operation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastion7 in view of Derevyanko to incorporate the further teachings of Derevyanko and rotate a viewing angle of the snow element and controlling global coordinates of the snow element to rotate an angle in the three-dimensional space to match the second gesture operation. Doing so would, 

Regarding claim 7, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 2. Bastion7 further teaches wherein the current weather element comprises a sunlight element (1:13-1:15: the current weather element comprises a sunlight element), and the current display state of the sunlight element comprises displaying the sunlight element at a specified position in the three-dimensional space with a specified light intensity (1:13: the sunlight element initially is displayed near the top left corner in the 3D space with a relatively strong light intensity), and the current touch operation comprises a fourth gesture operation (1:13-1:15: a fourth gesture operation corresponds to the user dragging on the display interface of the terminal, which is the android device executing the application); and the weather element change rule comprises changing a display position and display intensity of the sunlight element (1:13-1:15: the sunlight element changes its display position and display intensity in accordance with the weather element change rule); and
the controlling the current display state of the current weather element to dynamically change in accordance with the weather element change rule comprises:
displaying the sunlight element and controlling the display position and display intensity of the sunlight element to dynamically change in response to obtaining the fourth gesture operation, on the weather application display interface (1:13-1:15: the 

Regarding claim 8, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 7. Bastion7 further teaches, further comprising:
displaying the sunlight element in a form of reflective refraction at a display position when the display position of the sunlight element overlaps with display positions of other interface elements other than the sunlight element (1:13-1:15: as the sunlight element moves and then overlaps with a cloud element, the sunlight element is displayed in a form of reflective refraction underneath the clouds; See also the example at approximately 0:49 which shows the sunlight element overlapping with the tree element).

Regarding claim 9, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 8. Bastion7 further teaches further comprising:
acquiring current weather data, and determining weather elements that match the current weather data and need to be displayed on the weather application display interface based on the current weather data (1:15-1:35: current weather data is acquired for the location Hurgada. In this example, weather elements that match the 
displaying a first weather element and/or hiding a second weather element on the display interface of the weather application, the first weather element being a weather element that is not displayed on the display interface of the weather application but exists in the weather elements that need to be displayed, the second weather element being a weather element that has been displayed on the display interface of the weather application but does not exist in the weather elements that need to be displayed (1:15-1:35: for example, a first weather element like the blue sky element is not displayed on the display interface of the weather application at 1:15 but is a weather element that needs to be displayed. Meanwhile, a second weather element like the gray cloud element is displayed at 1:15 but is not an element that needs to be displayed. Thus, the first weather element, which is needed, becomes displayed while the second weather element, which is not needed, becomes hidden.).

Regarding claims 11-14, 17, and 18, the claims recite an apparatus for displaying weather elements, applied to a terminal on which a weather application is installed (Bastion7, the apparatus corresponds to the body of the android device/terminal on which a weather application is installed, as supported by video description which links the app to an app store for android devices), comprising: a processor (Bastion7, android devices inherently contain a processor); and a storage for storing instructions executable by the processor, wherein the processor (Bastion7, android devices inherently contain a storage storing instructions executable by the 

	Regarding claim 21, the claims recite a non-transitory computer-readable storage medium having stored thereon instructions for execution by a processor of a mobile terminal (Bastion 7, the terminal is an android device, as supported by video description, which inherently includes a processor executing instructions and a non-transitory memory for storing instructions executable by the processor) (Derevyanko, 0:06-0:015: the terminal is a mobile phone which inherently includes a processor executing instructions for the shown application and a non-transitory memory for storing instructions executable by the processor) to execute the method for displaying weather elements according to claim 1.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastion7 (YouTube video titled “True Realistic weather nature live wallpaper 3D HD”, screenshots attached), in view of Derevyanko (YouTube video titled “3D Weather for Android”, screenshots attached), and in view of Pocketnow (YouTube video titled “MobilityFlow Animated Weather App for Android | Pocketnow”, screenshots attached).

Regarding claim 5, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 2. Bastion7 further teaches wherein the 
the controlling the current display state of the current weather element to dynamically change in accordance with the weather element change rule comprises:
controlling the movement speed of the rain element displayed in the form of rain filaments to slow down (0:30-0:34: the movement speed of the rain element correlates to the user’s speed of dragging. For example, movement of the cloud element slows 

Bastion7 does not explicitly teach a movement speed in the specified direction is determined based on an amount of rainfall; and the weather element change rule comprises rotating a viewing angle of the rain element and controlling global coordinates of the rain element to rotate an angle in the three-dimensional space to match the third gesture operation.
Derevyanko further teaches the weather element change rule comprises rotating a viewing angle of the rain element and controlling global coordinates of the rain element to rotate an angle in the three-dimensional space to match the third gesture operation (0:20-0:26: a rotation of a viewing angle of the rain element occurs and global coordinates of the rain element are controlled in such a way that an angle is rotated in 3D space, in accordance with the third gesture operation.).
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastion7 in view of Derevyanko to incorporate the further teachings of Derevyanko and have the weather element change 
Bastion7 in view of Derevyanko does not explicitly teach a movement speed in the specified direction is determined based on an amount of rainfall.
Pocketnow teaches a movement speed in the specified direction is determined based on an amount of rainfall (2:46-2:56: the greater the amount of rainfall, the higher the movement speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastion7 in view of Derevyanko to incorporate the teachings of Pocketnow and have a movement speed in the specified direction be determined based on an amount of rainfall. Doing so would more realistically simulate natural rainfall and, thus, enhance the user’s perception of weather in three-dimensional space. This would yield weather image data possessing greater depth and appeal that would enhance interactivity with the weather application. The user will more quickly recognize and understand displayed weather that follows natural patterns, such as heavy rain, downpours, or storms associated with relatively higher speed movements than light sprinkles associated with relatively lower speeds.

Regarding claim 15, the claim recites an apparatus with corresponding limitations to the method of claim 5 and is, therefore, rejected on the same premise.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastion7 (YouTube video titled “True Realistic weather nature live wallpaper 3D HD”, screenshots attached), in view of Derevyanko (YouTube video titled “3D Weather for Android”, screenshots attached), and in view of SmartKetai (YouTube video titled “HTC EVO 3D – new lockscreen & weather animations with Sense 3.0”, screenshots attached).

Regarding claim 6, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 2. Bastion7 in view of Derevyanko does not explicitly teach calling a sound component of the terminal to play a sound effect and/or calling a vibration component of the terminal to vibrate when the current weather element displayed on the weather application display interface comprises a thunder element.
SmartKetai teaches calling a sound component of the terminal to play a sound effect when the current weather element displayed on the weather application display interface comprises a thunder element (6:23-6:40: a sound component of the terminal plays a sound effect when the current weather element displayed on the weather application display interface comprises a thunder element.).


Regarding claim 16, the claim recites an apparatus with corresponding limitations to the method of claim 6 and is, therefore, rejected on the same premise.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastion7 (YouTube video titled “True Realistic weather nature live wallpaper 3D HD”, screenshots attached), in view of Derevyanko (YouTube video titled “3D Weather for Android”, screenshots attached), and in view of Pocketnow (YouTube video titled “MobilityFlow Animated Weather App for Android | Pocketnow”, screenshots attached).

Regarding claim 10, Bastion7 in view of Derevyanko teaches the method for displaying weather elements according to claim 9. Bastion7 in view of Derevyanko does not explicitly teach wherein the displaying a first weather element and/or hiding a second weather element on the display interface of the weather application comprises: displaying a first weather element and/or hiding a second weather element on the display interface of the weather application by adjusting a distance between a camera and the first weather element or the second weather element in the three-dimensional space.
Pocketnow teaches displaying a first weather element and/or hiding a second weather element on the display interface of the weather application by adjusting a distance between a camera and the first weather element or the second weather element in the three-dimensional space (0:55-1:05: a first weather element, like a rain element, is displayed by adjusting a distance between a virtual camera, which corresponds to the user’s perspective within the weather application, and the first weather element in 3D space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastion7 in view of Derevyanko to incorporate the teachings of Pocketnow and display a first weather element and/or hide a second weather element on the display interface of the weather application by adjusting a distance between a camera and the first weather element or the second weather element in the three-dimensional space. Doing so would allow the user to associate movement of the camera not only physical movement in three-dimensional space, as seen in Bastion7, but also movement along a timeline, as seen in Pocketnow. 

Regarding claim 19, the claim recites an apparatus with corresponding limitations to the method of claim 10 and is, therefore, rejected on the same premise.

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.

	In remarks Applicant argues:

Regarding amended claim 1, Derevyanko does not teach the weather element change rules which are predetermined rules for controlling the display of dynamic effects of the weather elements. Derevyanko never mentions in 0:22-0:46 the weather element change rules used to controlling the display of dynamic effects of the weather elements as recited in amended claim 1. Derevyanko merely discloses the weather forecast, while the only interactive action of swiping along is to see the weather forecast instead of controlling the weather element displayed on the weather application display interface to dynamically change in a three-dimensional interactive interface (page 19 to first half of page 20 of Remarks).

Regarding amended claim 1, Bastion7 discloses movement of the weather element/cloud element in left and right directions rather than it being changed in the three-dimensional interactive interface in all directions (second half of page 20 of Remarks). Therefore, Bastion7 in combination with Derevyanko fails to disclose, teach, or suggest amended independent claim 1.
	
Examiner respectfully disagrees with Applicant.

Regarding point (a), Applicant’s argument relies on Derevyanko “never mention[ing]” the claimed recitation for weather element change rules used for controlling display of dynamic effects of the weather elements (second paragraph of page 20 of Remarks). Clearly, the reference is not required to recite Applicant’s claim language verbatim in order to teach the claimed limitations. Derevyanko indeed teaches weather element change rules as predetermined rules for controlling the display of dynamic effects of the weather elements. The weather element change rules as disclosed in Derevyanko are location-specific. A first location would have certain weather element change rules depending on the weather conditions for that first location over time. A second location may have different weather element change rules depending on weather conditions for, which may be different from those of the first location, for that second location over time. For example, Derevyanko shows weather element change rules for Vancouver (0:22-0:35), including elements such as rain, sleet, cloud, and overcast, as well as weather element change rules for Moscow (0:43-0:48), 
In addition, Applicant argues that Derevyanko merely discloses the weather forecast “while the only interactive action of swiping along is to see the weather forecast, instead of controlling the weather element displayed on the weather application display interface to dynamically change in a three-dimensional interactive interface” (page 19 to first half of page 20 of Remarks). Examiner’s position is that the act of swiping the weather application display interface to view the weather forecast and the act of controlling the weather element displayed on the weather application display interface, as disclosed in Derevyanko, are not necessarily mutually exclusive acts. For example, as described in 0:20-0:32 of Derevyanko, the user swipes along the interface to control the weather element being displayed. Within the duration of 0:20-0:32, the user is able to control for example the initiation or end of rain and sleet, in addition to the positioning of the sun and moon, by swiping to view different parts of the weather forecast for that location. As such, the user’s swipes result in the interactive animation of weather elements in the three-dimensional interactive interface in accordance with the weather element rule comprising predetermined rules for controlling display of dynamic effects of the weather elements.

in all directions as Applicant alleges. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., weather element changing “in all directions”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the amended claim language recites the weather element “dynamically chang[ing] in a three-dimensional interactive interface” the claim language does not positively recite that dynamically changing the weather element involves the weather element “changing in all the directions” (second half of page 20 of Remarks). Indeed, it is unclear how a weather element would even change “in all the directions” when weather elements typically move in a specified direction and may deviate from the direction in accordance with, for example, wind (see [0010], [0012], [0026-0027], [0062-0063], [0065-0066], and [0085-0086] of Applicant’s Specification). Overall, the claim requires that the weather element dynamically changes in a three-dimensional interactive interface. Bastion7 successfully teaches this requirement as cloud elements dynamically change in at least the horizontal direction in the three-dimensional interactive interface, which shows graphical elements including weather elements layered. Examiner also directs Applicant to review Derevyanko which also discloses this limitation concerning changing dynamically weather elements in a three-dimensional interactive interface.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171